DETAILED ACTION
1.	 Claims 1-2,4-8,10-14 and 16-18 (now renumbered 1-15 for issue) are allowed. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1,7 and 13  as a whole, closest art of record failed to teach or suggest among other thing:, 
 “-2-Application No. 16/678,522determining a correspondence between the related information for collation and the related information for registration used to calculate the degree of similarity, from among the narrowed down pair candidates, wherein the narrowing down the plurality of pair candidates includes narrowing down the plurality of pair candidates such that the image information thereof falls within a predetermined range set on the basis of a representative value of the image information of the acquired plurality of pair candidates.”

4.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

5.	Below  is  prior art  that teach some limitations of the claims 1, 7 and 13 but are lack the teaching of the limitations mentioned above: 
a.	“Information device and display control method”, US 20040096086 A1, published May 20, 2004, to Miyasaka et al., disclosed” 
An authentication information processing method for an authentication information processing device (Abstract,  In an information device 100  includes Fingerprint authentication unit that  carry out fingerprint authentication  by comparing minutiae points extracted from two fingerprint images) including 
a processor and a memory ([0096], the information device 100 is controlled by a CPU 210 which is  connected with a bus 200 according to a program stored in a read only memory), the authentication information processing method comprising:
 acquiring a plurality of pair candidate and image information for each of the plurality of pair candidate([0204], [0206], for example FIG. 22 shows an image obtained by using the parallel translation vector d and the rotational transformation S calculated by comparing minutiae points of a fingerprint image extracted in the frame f with minutiae points of a fingerprint image extracted in the next frame (f+1). The plurality of pair candidate and image information for each of the plurality of pair candidate corresponds to the two fingerprints images and  the minutiae points associated to the two fingerprint images respectively), the each of the plurality of pair candidate being a candidate of a combination of related information for collation and related information for registration extracted from the authentication information for collation ([0165],For example, check or authenticate  uses distribution of minutiae points obtained by repeatedly inspecting whether or not the minutiae point information of a fingerprint as the personal verification information read from the nonvolatile memory 216 coincides with the positions of minutiae points extracted from the captured fingerprint image) and the authentication information for registration to be used to calculate a degree of similarity, the authentication information being used for biometric authentication (Fig.15A-15C, [0172], [0174], the similarity between the set of minutiae points associated to the basic fingerprint information are compared to set of minutiae points associated to the collected fingerprint information.  The comparison operation determines , the degrees of similarity between the basic fingerprint information and the collected fingerprint information. Specifically if the comparison of the fingerprint within the given error the degree of similarity between the two fingerprints are high. ), the authentication information including a plural pieces of the related information ([0172], the set of minutia point information that includes the angle of rotation information, the line segment information are utilized in the finger print authentication process), each of the plural pieces of the related information indicating relationship between a plurality of base points extracted in accordance with a predetermined condition from among a plurality of the base points extracted from an image and representing feature points of biometric information ( Fig.14, [0081],[0172], the set of minutia point information that includes the angle of rotation information and the line segment information are extracted from the fingerprint image, wherein the minutiae point extraction section 140 extracts  a feature that characterize the finger print such as ridge bifurcations and ridge endings of a fingerprint image), the image information including at least one selected from the group of a rotation amount and a movement amount between the image for collation and the image for registration calculated from the related information for collation and the related information for registration; narrowing down the plurality of pair candidate by comparing the acquired image information of the plurality of pair candidate of the related information for collation and the related information for registration ([0174], Each minutiae point and the numerical information characteristic of the minutiae point are provided in this manner. If k minutiae points exist in the fingerprint, k pieces of numerical information are obtained corresponding to the k minutiae points. In the case of checking or comparing the fingerprints, whether or not the numerical information coincides within a given error range is determined, and personal verification or finger position comparison is performed based on the rate of coincidence. Narrowing down the plurality of pair candidate corresponds to the  given error range); and 
determining a correspondence between the related information for collation and the related information for registration used to calculate the degree of similarity, from among the narrowed down pair candidates( as discussed above checking or comparing the fingerprints to determine whether or not the numerical information coincides within a given error range is determined. Calculate the degree of similarity corresponds to   evaluating  if the compassion is within the given error or not. If the evaluation is within the given error then the fingerprint images match).
calculating a degree of similarity between the authentication information for collation and the authentication information for registration using the determined  correspondence between the authentication information for collation and the registration authentication information ([00165]. as discussed  in claim 1  above,  the process of authenticating fingerprint is carried out by using distribution of minutiae points, and repeatedly inspecting whether or not the minutiae point information of a fingerprint as the personal verification information read from the nonvolatile memory 216 coincides with the positions of minutiae points extracted from the captured fingerprint image. Specifically comparing numerical information the minutiae point information to determine  whether or not the numerical information coincides within a given error range. Calculate the degree of similarity corresponds to   evaluating  if the compassion is within the given error or not. If the evaluation is within the given error then the fingerprint images match).   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 





Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is 469-295-9077. The Examiner can normally be reached on Monday -Friday from 8:00AM to 5:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free).
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699